Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hearn (US 20140318763).
CLAIM 1:  Hearn discloses a downhole injection system in selective communication with a wellhead assembly and a wellbore (see Figure 1).  The downhole injection system comprises a pumping chamber (40) in selective communication with the wellhead assembly (topside of Figure 1), the pumping chamber defining: a wellhead pressure portion (36) defining a wellhead pressure inlet (30) in selective communication with the wellhead assembly and a wellhead pressure outlet (102) in selective communication with the wellhead assembly, wherein the wellhead pressure portion is maintained at a wellhead pressure (via valves 30, 100); and a chemical portion (52) in selective communication with the wellbore.  A movable plate (42) is positioned within the pumping chamber, wherein the chemical portion is separated from the wellhead pressure portion by the movable plate.
CLAIM 2:  A wellhead pressure inlet valve (30) positioned between the wellhead assembly and the wellhead pressure portion, wherein the wellhead pressure inlet valve is positionable between an open position, in which wellhead material flows from the wellhead assembly to the wellhead pressure portion through the wellhead pressure inlet valve, and a closed position, in which the wellhead material is restricted from flowing from the wellhead assembly to the wellhead pressure portion through the wellhead pressure inlet valve (see Fig. 1).
CLAIM 3:  A wellhead pressure outlet valve (106) positioned between the wellhead assembly and the wellhead pressure portion, wherein the wellhead pressure outlet valve is positionable between an open position, in which wellhead material flows from the wellhead pressure portion of the pumping chamber to the wellhead assembly through the wellhead pressure outlet valve, and a closed position, in which the wellhead material is restricted from flowing from the wellhead pressure portion of the pumping chamber to the wellhead assembly through the wellhead pressure outlet valve (see Fig. 1).
CLAIM 4:  A supplemental pump (28) in selective communication with the wellhead pressure portion of the pumping chamber.
CLAIM 5:  The chemical portion defines a chemical portion inlet in selective communication with a chemical source (repository 58) and chemical portion outlet in selective communication with the wellbore (see Fig. 1).
CLAIM 6:  A chemical portion outlet valve (56) positioned between the chemical portion and the wellbore, wherein the chemical portion outlet valve is positionable between an open position, in which chemicals flow from the chemical portion to the wellbore through the chemical portion outlet valve, and a closed position, in which the chemicals from the chemical portion are restricted from flowing to the wellbore through the chemical portion outlet valve (see Fig. 1).
CLAIM 7:  A flow detection device positioned between the chemical portion outlet and the wellbore, wherein the flow detection device is structurally configured to detect a flow of chemicals from the chemical portion of the pumping chamber to the wellbore (pump piston, see paragraph 0026).
CLAIM 8:  One or more pressure relief valves in communication with at least one of the chemical portion or the wellhead pressure portion (see paragraph 0030).
CLAIM 9:  The chemical portion defines a chemical portion inlet in selective communication with a chemical source and chemical portion outlet in selective communication with the wellbore, and wherein the downhole injection system further comprises: a flow detection device positioned between the chemical portion outlet and the wellbore, wherein the flow detection device is structurally configured to detect a flow of chemicals from the chemical portion of the pumping chamber to the wellbore; a supplemental pump in selective communication with the wellhead pressure portion of the pumping chamber; and one or more pressure relief valves in communication with at least one of the chemical portion or the wellhead pressure portion (see discussion of these elements above).
CLAIMS 10-14:  These methods are inherent to the above structures.
CLAIM 15:  Hearn discloses determining whether the detected flow rate of the chemicals from the chemical portion to the wellbore is less than a configurable threshold; and at least one of increasing a pressure within the wellhead pressure portion or increasing an amount of the chemicals within the chemical portion (via control modules; paragraph 0024).
CLAIMS 16-18:  These methods are inherent to the above structures.
CLAIMS 19 and 20:  These systems are described in the structures above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art indicates the state of the art for additional downhole injection systems with pumping systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679